Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                     Alton Thomas Davis,
  141241                                                                                                                Justices




  In Re DAVID G. MYERS
  Referee,                                                         SC: 141241
  Sanilac County Friend of the Court                               JTC: Formal Complaint No. 86
  ______________________________


         On order of the Court, the Judicial Tenure Commission having submitted its
  decision and recommendation for discipline, and it further appearing that respondent
  passed away on October 24, 2010, proceedings on the recommendation are DISMISSED
  and the matter is remanded to the Judicial Tenure Commission.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2010                   _________________________________________
                                                                              Clerk